Pannell, Judge.
Discovery for the purpose of aiding the judgment and execution under Code § 38-1201 can be used only after final judgment is obtained and no appeal therefrom is pending. Bradley v. Coach & Six Restaurants, 112 Ga. App. 278 (la) (145 SE2d 55). Section 69 of the Civil Practice Act (Ga. L. 1966, pp. 609, 667, as amended; Code Ann. § 81A-169) does not require a different conclusion as the purpose of that section is the same, that is, to aid the enforcement of a judgment or execution after it has become a final determination of the issue between the parties. The trial court therefore erred in overruling the defendant’s objections to interrogatories propounded for such purposes while motion for new trial with supersedeas granted was pending.

Judgment reversed.


Jordan, P. J., and Eberhardt, J., concur.